Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2021 is being considered by the examiner.

Drawings
The drawings filed on: 10/31/2021 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 9, 10 and 15-17 of the instant application (hereinafter ‘478)  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9146665 (hereinafter ‘665). Although the claims at issue are not identical, they are not patentably distinct from each other because:

With regards to claim 1 of ‘478, claim 1 of ‘665 teaches the limitations of claim 1 of ‘478 since claim 1 of ‘478 is broader than claim 1 of ‘665. 

With regards to claim 2 of ‘478, claim 1 of ‘665 teaches the limitations of claim 2 of ‘478 since claim 2 of ‘478 is broader than claim 1 of ‘665.

With regards to claim 3 of ‘478, claim 1 of ‘665 teaches the limitations of claim 3 of ‘478 since claim 3 of ‘478 is broader than claim 1 of ‘665.

With regards to claim 9 of ‘478, claim 1 of ‘665 teaches the limitations of claim 9 of ‘478 since claim 9 of ‘478 is broader than claim 1 of ‘665.

With regards to claim 10 of ‘478, claim 1 of ‘665 teaches the limitations of claim 10 of ‘478 since claim 10 of ‘478 is broader than claim 1 of ‘665.

With regards to claim 15 of ‘478, claim 1 of ‘665 teaches the limitations of claim 15 of ‘478 since claim 15 of ‘478 is broader than claim 1 of ‘665.

With regards to claim 16 of ‘478, claim 1 of ‘665 teaches the limitations of claim 16 of ‘478 since claim 16 of ‘478 is broader than claim 1 of ‘665.
With regards to claim 17 of ‘478, claim 1 of ‘665 teaches the limitations of claim 17 of ‘478 since claim 17 of ‘478 is broader than claim 1 of ‘665.

Claims 4-6, 11-13, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9146665 (hereinafter ‘665) in view of Rogers (US Application: US 2010/0122194, published: May 13, 2010, filed: Nov. 13, 2008).

With regards to claim 4 of ‘478, claim 1 of ‘665 teaches the limitations of claim 4 of ‘478 (each displayed inactive enhanced cursor is interpreted as an icon), except ‘… and each icon being located at a different location on the user interface’.

Yet Rogers teaches ‘… and each icon being located at a different location on the user interface’ (Fig. 7 and Fig 28A: a set of actions are displayed as a set of icons/pallete in different locations of an interface and the icons can be optionally displayed in the interface to not obscure page content).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘665’s ability to display a plurality of icons/cursors, such that they are displayed in different locations on an interface, as taught by Rogers. The combination would have identified actions or functions appropriate for the selected object (Rogers, paragraph 0004).

With regards to claim 5 of ‘478, it is rejected under similar rationale as the rejection of claim 4 immediately above.

With regards to claim 6 of ‘478, claim 1 of ‘665 teaches the limitations of claim 6 of ‘478 (each displayed inactive enhanced cursor is interpreted as an icon), except ‘… the set of icons is displayed on a one of a dock or a toolbar …’.

Yet Rogers teaches ‘… the set of icons is displayed on a one of a dock or a toolbar …’ (Fig. 28C: the set of icons are displayed in a circular dock).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘665’s ability to display a plurality of icons/cursors, such that they are displayed in different locations on an interface in a dock, as taught by Rogers. The combination would have identified actions or functions appropriate for the selected object (Rogers, paragraph 0004).

With regards to claim 11 of ‘478, it is rejected under similar rationale as claim 4 of ‘478 above.

With regards to claim 12, of ‘478, it is rejected under similar rationale as claim 4 of ‘478 above.

With regards to claim 13 of ‘478, it is rejected under similar rationale as claim 5 of ‘478 above.

With regards to claim 18 of ‘478, it is rejected under similar rationale as claim 4 of ‘478 above.

With regards to claim 19 of ‘478, it is rejected under similar rationale as claim 4 of ‘478 above.

With regards to claim 20 of ‘478, it is rejected under similar rationale as claim 5 of ‘478 above.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9146665 (hereinafter ‘665) in view of Selim (US Application: US 2013/0002568, published: Jan. 3, 2013, filed: Jun. 30, 2011).

With regards to claim 7 of ‘478, claim 1 of ‘665 teaches the limitations of claim 7 of ‘478 except ‘… the set of icons are translucent’.

Yet Selim teaches  ‘… the set of icons are translucent’ (Fig 5A, paragraph 0028: the set of icons are actions and are depicted with transparent attribute of semi-opaque).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘665’s ability to display a plurality of icons/cursors to represent actions, such that they are displayed in a type of transparent manner, as taught by Selim. The combination would have identified actions or functions while allowing the user to maintain context of underlying content.

Claims 1-6, 9-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10078415 (hereinafter ‘415) in view of Rogers (US Application: US 2010/0122194, published: May 13, 2010, filed: Nov. 13, 2008).

With regards to claim 1 of ‘478, claim 1 of ‘415 teaches the limitations of claim 1 of ‘478 except, … the set of actions being displayed on the user interface as a set of icons; … execution of an action corresponding to the icon …. 

Yet Rogers teaches … the set of actions being displayed on the user interface as a set of icons; … execution of an action corresponding to the icon …. (Fig. 7 and Fig 28A: a set of actions are displayed as a set of icons/palette in different locations of an interface and the icons can be optionally displayed in the interface to not obscure page content).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified of ‘415’s ability to depict/display a cursor with corresponding actions, such that they are displayed as icons in different locations on an interface, as taught by Rogers. The combination would have identified actions or functions appropriate for the selected object (Rogers, paragraph 0004).

With regards to claim 2 of ‘478, it is rejected under similar rationale as the teachings explained in the rejection of claim 1 of ‘478 immediately above.

With regards to claim 3 of ‘478, it is rejected under similar rationale as the teachings explained in the rejection of claim 1 of ‘478 immediately above.

With regards to claim 4 of ‘478, it is rejected under similar rationale as the teachings explained in the rejection of claim 1 of ‘478 immediately above.

With regards to claim 5 of ‘478, it is rejected under similar rationale as the teachings explained in the rejection of claim 1 of ‘478 immediately above.

With regards to claim 6 of ‘478, claim 1 of ‘415 teaches the limitations of claim 6 of ‘478 (each displayed inactive enhanced cursor is interpreted as an icon), except ‘… the set of icons is displayed on a one of a dock or a toolbar …’.

Yet Rogers teaches ‘… the set of icons is displayed on a one of a dock or a toolbar …’ (Fig. 28C: the set of icons are displayed in a circular dock).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified of ‘415’s ability to display a plurality of icons/cursors, such that they are displayed in different locations on an interface in a dock, as taught by Rogers. The combination would have identified actions or functions appropriate for the selected object (Rogers, paragraph 0004).

With regards to claim 9 of ‘478, it is rejected under similar rationale as the teachings explained in the rejection of claim 1 of ‘478 immediately above.

With regards to claim 10 of ‘478, it is rejected under similar rationale as the teachings explained in the rejection of claim 1 of ‘478 immediately above.

With regards to claim 11 of ‘478, it is rejected under similar rationale as claim 1 of ‘478 above.

With regards to claim 12, of ‘478, it is rejected under similar rationale as claim 1 of ‘478 above.

With regards to claim 13 of ‘478, it is rejected under similar rationale as claim 1 of ‘478 above.

With regards to claim 15 of ‘478, it is rejected under similar rationale as the teachings explained in the rejection of claim 1 of ‘478 immediately above.

With regards to claim 16 of ‘478, it is rejected under similar rationale as the teachings explained in the rejection of claim 1 of ‘478 immediately above.

With regards to claim 17 of ‘478, it is rejected under similar rationale as the teachings explained in the rejection of claim 1 of ‘478 immediately above.

With regards to claim 18 of ‘478, it is rejected under similar rationale as claim 1 of ‘478 above.

With regards to claim 19 of ‘478, it is rejected under similar rationale as claim 1 of ‘478 above.

With regards to claim 20 of ‘478, it is rejected under similar rationale as claim 1 of ‘478 above.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10078415 (hereinafter ‘415) in view of Selim (US Application: US 2013/0002568, published: Jan. 3, 2013, filed: Jun. 30, 2011).

With regards to claim 7 of ‘478, claim 1 of ‘415 teaches the limitations of claim 7 of ‘478 except ‘… the set of icons are translucent’.

Yet Selim teaches  ‘… the set of icons are translucent’ (Fig 5A, paragraph 0028: the set of icons are actions and are depicted with transparent attribute of semi-opaque).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘415’s ability to display cursor with actions, such that the actions are displayed as icons in a type of transparent manner, as taught by Selim. The combination would have identified actions or functions while allowing the user to maintain context of underlying content.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regards to claim 1, the claim recites ‘selecting a set of actions …’ after detecting a request for activating an enhanced cursor. This does not appear supported in the specification, as the specification explains that the action selection is prior to activation (see paragraphs 0028 and 0029). 

As a note, the examiner points out the applicant might have confused ‘enabling’ with ‘activating’ , as enabling is present in a separate step in the specification. 

Also with regards to claim 1, it recites ‘detecting a request for activating …’ and then subsequently ‘receiving a user input for activating …’. The specification does not appear to support receiving two requests for activation prior execution of an action. 

With regards to claims 2-8, they depend upon claim 1, and since they do not resolve the deficiencies of claim 1, they are rejected under similar rationale.

With regards to claims 9, it is rejected under similar rationale as claim 1. 

With regards to claims 10-14, they depend upon claim 9, and since they do not resolve the deficiencies of claim 9, they are rejected under similar rationale.

With regards to claim 15, it is rejected under similar rationale as claim 1.

With regards to claims 16-20, they depend upon claim 15, and since they do not resolve the deficiencies of claim 15, they are rejected under similar rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claim 1, the limitation “… causing, in response to receiving the user input, an execution of an action … on the subject located in the second area …” implies an antecedent basis to “the subject” in the second area. However there is lack of antecedent basis to a subject being in the second area earlier in the claim. The examiner suggests the applicant clarify the second area is part of “the content” and that ‘subject matter’ recited earlier in the claim is consistent with ‘the subject’ within the second area.

With regards to claims 9 and 15, they are rejected under similar rationale as claim 1 above.

NOTE
The examiner invites the applicant for an interview to resolve the issues above and also to discuss amendments to expedite the application towards potential allowance. The examiner would like to discuss the following as well:

The enhanced cursor to be displayed in an initial area and to distinguish the enhanced cursor from a conventional cursor by clarifying the enhanced cursor is initially inactive and stationary and a conventional cursor is used to move the enhanced cursor from the initial area to a subject located in the second area by changing the enhanced cursor to an active state to permit the enhanced cursor to move.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anwar (US Application: US 2002/0011990): This reference teaches read ahead thumbnail/icon actions after content parsing.
Levy et al (US Application: US 2002/0033844): This reference teaches context menus.
Brezina et al (US Application: US 2009/0030919): This reference teaches parsing communication, and present interactive /selectable options based upon parsing.
Colley (US Application: US 2010/0138784): This reference teaches presenting icons in view of context.
Pennington et al (US Application: US 2010/0174993): This reference teaches context menus.
Belle et al (US Patent: 8650476): This reference teaches presenting context sensitive menus in response to content selection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178